Citation Nr: 1710010	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1948 to January 1950 and March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California, that denied, in pertinent part, entitlement to service connection for asthma, varicose veins and peripheral neuropathy.

Although the Veteran originally claimed entitlement to service connection for asthma in June 2011, the diagnoses of record include COPD and emphysema.  As such, the Board construes the claim as one for any lung disability, to include asthma, COPD and emphysema.  See Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

In expanding the claim, the Board notes that the Veteran previously filed a service-connection claim for bronchitis in December 1952.  The RO sent the Veteran a scheduling inquiry for a physical examination, and the Veteran responded that he would be unable to attend an examination at the present time.  The RO denied the Veteran's claim in an April 1953 administrative letter, indicating receipt of the Veteran's statement, and notifying the Veteran he could request an examination within one year.  If he did not do so, it would be necessary to consider his request as a new claim.  In other words, the RO considered his claim abandoned.   Notably, the effect of the decision that the claim was abandoned is limited to the effective date in the event of a successful claim; an abandoned claim does not require a threshold finding of new and material evidence before the claim can be adjudicated on the merits.  See 38 C.F.R. § 3.158(a).  As such, expanding the issue on appeal to include consideration of whether service-connection may be awarded for any lung disability at this time does not first require a finding that new and material evidence was submitted to reopen a previously denied claim for bronchitis.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran seeks entitlement to service connection for a lung disorder, to include asthma, COPD and emphysema, and service connection for varicose veins and peripheral neuropathy.  He asserts that his lung disabilities are a result of lung problems and regular exposure to asbestos in service, and also that he has had asthma since 1953, shortly after separation from service.  He noted that he suffered from varicose veins when he returned from deployment, and that it was a result of excessive standing on steel decks while in service.  The Veteran also asserts that his peripheral neuropathy is most likely secondary to his varicose veins.  Having reviewed the record evidence, the Board finds that additional development is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed Cir 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2014).

The Veteran received one VA examination in July 2012.  The examiner found that there was no indication of a diagnosis of asthma in the Veteran's private medical records, but that he was diagnosed with COPD and emphysema in 2005.  The examiner opined, in pertinent part, that his acute bronchitis, noted in service in 1949, resolved and is not connected to his current lung conditions.  As noted in Nieves-Rodriguez, medical examiners need to provide a reasoned medical explanation connecting observations and conclusions.  The July 2012 VA examiner's opinion did not provide a rationale, and failed to address evidence, including the Veteran's lay statements, and reasoning for finding no connection between his 1949 bronchitis and contentions of pneumonia, post service.  The Board notes that the Veteran was not examined in person, and that an in-person examination is warranted.

Additionally, the Veteran has not been scheduled for an examination to assess the nature and etiology of his varicose veins and peripheral neuropathy.  The Board notes that VA's duty to assist includes scheduling a VA examination when necessary.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015); Id. at 79, 81 (2006).  The Veteran provided private treatment records showing a diagnosis of leg edema, and a projected diagnosis of peripheral vascular disease.  He asserts that he stood on steel decks in bitter cold weather for extended periods of time while in service, and that he experiences the worst edema of the lower extremities when he stands.  He suggests that he has had ongoing pain symptoms.  The Veteran is competent to report the pain he experienced in his lower extremities while in service, and the Board accordingly finds that a VA examination is warranted in order to fully evaluate the Veteran's claims.
The case is therefore REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to identify by name, address and dates of treatment or examination any relevant medical records pertaining to his lung disabilities, varicose veins and peripheral neuropathy, and to authorize VA to obtain these records or to submit the records himself.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. 

2.   Schedule the Veteran for an in-person examination to assess the nature and etiology of the Veteran's current lung disabilities.  The examiner should review the entire claims file and a copy of this Remand and should provide the following information and opinions:

(a) The Veteran should be asked to provide a complete
medical history, if possible.  

(b) Clarify the Veteran's current diagnoses, to include 
asthma, COPD, emphysema, bronchitis, or any other disability.  For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service, or is otherwise related to his period of active duty service, to include treatment for bronchitis in 1949.

In providing these opinions, the examiner should assume as true that the Veteran was exposed to "bad air" and asbestos while deployed on naval ships in service, as he so describes, that he received treatment for bronchitis in 1949 (as noted in his service treatment records), and that he had pneumonia twice, shortly after separation from service.  The examiner should comment upon the Veteran's assertion that he has had ongoing breathing problems since service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. at 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

All opinions must be supported by a clear rationale. 

3.  Provide the Veteran with an appropriate VA examination to assess the nature and etiology of his claimed varicose veins and peripheral neuropathy disabilities.  The examiner should review the entire claims file and a copy of this Remand and provide the following information and opinions:

(a) The Veteran should be asked to provide a complete
medical history, if possible.  

(b) Does the Veteran have a current diagnosis of varicose 
veins?  If so, is it at least as likely as not (50 percent probability or greater) that his varicose veins had their onset in, or are otherwise related to his period of active duty service?  

(b)  Does the Veteran have a current diagnosis of peripheral neuropathy?  If so, is it at least as likely as not (50 percent probability or greater) that peripheral neuropathy had its onset in, or is otherwise related to his period of active duty service?   

(c) Notwithstanding the answers to (a) and (b) above, is 
it is at least as likely as not (50 percent probability or greater) that peripheral neuropathy was caused or aggravated (beyond the natural progression) by his varicose veins.  The opinion must address both causation and aggravation, as these are two separate inquiries.

In providing these opinions, the examiner should discuss the Veteran's diagnosis of leg edema, and projected  diagnosis of peripheral vascular disease with leg heaviness (see a December 19, 2004 report by Dr. J.P.S.), and his contention that he stood on steel decks in bitter cold weather for extended periods of time while in the Navy, and that he has experienced varicose veins of the lower extremities ever since service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

All opinions must be supported by a clear rationale.  

4.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




